Per Curiam,
We do not think it was error in the learned judge below to direct a verdict for the defendant. Upon the undisputed evidence it appears that the accident to the plaintiff was the result of the negligence of his fellow servant.
And whether or not the plaintiff violated his instructions in carrying an open lamp on the night in question, it clearly was negligence on his part to approach a place of danger in the dark. An open lamp was likely to be blown out by the wind. A person of ordinary prudence would have taken a lantern, which is not affected by the wind. Having taken an open lamp, and the wind having extinguished it, it would have been the part of prudence to have relighted it, or procured a lantern before he ventured to pass a place of known danger.
Judgment affirmed.